United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30434
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

DWAYNE KENNEDY, also known as Tater,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-302-4-B
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dwayne Kennedy appeals his guilty-plea conviction for

one count of conspiracy to possess and distribute cocaine and

marijuana and one count of possession of a firearm in connection

with a drug offense.   Kennedy argues that the district court’s

erroneous advice concerning the maximum sentence on his firearm

possession offense invalidated his guilty plea.

     Because Kennedy failed to object to the district court’s

Rule 11 colloquy, the issue is reviewed for plain error.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30434
                                 -2-

United States v. Vonn, 535 U.S. 55, 58-59 (2002).    Under the

plain-error standard of review, “reversal is not required unless

there is (1) an error; (2) that is clear or plain; (3) that

affects the defendant’s substantial rights; and (4) that seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”   United States v. Vasquez, 216 F.3d 456, 459

(5th Cir. 2000).

     The district court misadvised Kennedy that the maximum

penalty on the firearm possession count was five years’

imprisonment.   The stated term was in fact the mandatory

minimum term of imprisonment.    See 18 U.S.C. § 924(c)(1)(A)(i).

Although the district court erred, Kennedy fails to establish

that the error affected his substantial rights.     See Vasquez,

216 F.3d at 459.    At rearraignment, Kennedy confirmed that

his maximum sentencing exposure was life imprisonment on the

conspiracy count and that any sentence imposed on the firearm

possession count would run consecutively to any other sentence

imposed.   The district court imposed only a 120-month sentence

on the conspiracy count and a 60-month sentence on the firearm

possession count.    See United States v. Cuevas-Andrade, 232 F.3d

440, 444 (5th Cir. 2000).    Kennedy has not established that the

district court’s error materially affected his guilty plea.

See United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002).

Accordingly, the judgment of the district court is AFFIRMED.